Citation Nr: 1037935	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating for 
erectile dysfunction associated with diabetes mellitus.

3.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a February 2005 rating decision the RO in part denied service 
connection for PTSD.  In a May 2006 rating decision the RO 
granted service connection for erectile dysfunction as secondary 
to service-connected diabetes mellitus, and assigned a 
noncompensable initial disability rating for that disability; and 
granted special monthly compensation (SMC) based on loss of use 
of creative organ.  In a March 2008 rating decision the RO denied 
a claim for a disability rating in excess of 20 percent for 
service-connected diabetes mellitus.   

Although the RO had addressed the issue of entitlement to service 
connection for PTSD, a claim for a specific psychiatric 
disability encompasses a claim in general for any psychiatric 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that claims for service connection specifically for a psychiatric 
disability of PTSD encompass claims for service connection for 
all psychiatric disabilities; an appellant generally is not 
competent to diagnose his mental condition, he is only competent 
to identify and explain the symptoms that he observes and 
experiences).  

The report of a December 2007 VA examination raises an inferred 
claim for service connection for a cardiovascular disorder to 
include hypertension as secondary to service-connected diabetes 
mellitus on the basis of aggravation.  

The issue of entitlement to service connection for a 
cardiovascular disorder to include hypertension has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this, and it is 
referred to the AOJ for appropriate action.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing on appeal at the Central Office.  
The transcript of the hearing is of record.

The issues of entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, and entitlement to service 
connection for an acquired psychiatric disorder to include PTSD 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has erectile dysfunction as secondary to his service-
connected diabetes mellitus but deformity of the penis is not 
shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction associated with diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.31, 4.115b, Diagnostic Code 
7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the issue decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the Veteran has 
been provided all information needed for a reasonable person to 
prove the claim.  In any event, the Federal Circuit recently 
vacated the Court's previous decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim for service connection for 
erectile dysfunction in a January 2006.  The letter provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

The Board notes that the issue of entitlement to a compensable 
rating for erectile dysfunction stems from an initial rating 
assignment.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. 
§ 5103(a) notice requirements.  Indeed, the Court has determined 
that to hold that 38 U.S.C.A. § 5103(a) continues to apply after 
a disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that 
the holding was limited to situations where service connection 
was granted and the disability rating and effective date were 
assigned prior to the November 9, 2000 enactment of the VCAA.  
If, as here, this did not occur until after that date, the 
Veteran is entitled to pre-decisional notice concerning all 
elements of his claim, including the downstream disability rating 
and effective date elements.  Moreover, if he did not receive 
this notice, for whatever reason, it is VA's obligation to 
explain why the lack of notice is not prejudicial - i.e., 
harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
a NOD has been filed, only the notice requirements for rating 
decisions and statements of the case (SOCs) described within 38 
U.S.C.A. 
§§ 5104 and 7105 control as to further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to downstream 
elements ...." Id.

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for an initial compensable 
disability rating on appeal.  The RO has provided adequate notice 
of how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in an October 2008 statement of the 
case.  To the extent the appellant did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided, the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim on appeal.  

In any event, the claimant has never alleged how any content 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, he has not established 
prejudicial error in the content of VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009).

The claimant was provided the opportunity to present pertinent 
evidence.  The record pertinent to this claim contains limited 
service treatment and personnel records, and records of medical 
treatment received privately and from VA.  VA conducted an 
examination of the Veteran's erectile dysfunction.  VA 
appropriately examined the medical history of the Veteran's 
claimed disability for compensation purposes addressing the 
claimed disorder decided below.  Findings from the examination 
reports are adequate for the purposes of the decision below.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran 
was also provided with an opportunity to present testimony at a 
hearing on appeal, which was conducted in March 2009.   

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran asserts that his service-connected erectile 
dysfunction associated with diabetes mellitus warrants a 
compensable evaluation.  Notably, in a May 2006 rating decision 
the RO granted service connection for erectile dysfunction as 
secondary to the service-connected diabetes mellitus.  In that 
decision the RO also granted SMC under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of a creative organ.

The RO assigned a noncompensable rating by analogy under the 
provisions of Diagnostic Code 7522 of the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. § 4.115b.  If an 
unlisted condition is encountered it is permissible to rate it 
under a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  Under 
Diagnostic Code 7522, penis deformity with loss of erectile power 
warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  
Every case for which the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

The report of a February 2007 VA genitourinary examination shows 
that the Veteran reported complaints of erectile dysfunction 
since 2002.  He reported having occasional nocturia occurring one 
to two times each night, but he did not have incontinence.  He 
had not had any surgery on the urinary system, or any recurrent 
urinary tract infections, renal colic, bladder stones, or 
nephritis.  He had not been hospitalized for a urinary tract 
condition.  He had not had treatment for malignancy, and did not 
require catheterizations.  The only medication he was taking for 
urinary system was Viagra.  He reported that he gets a fair 
response without any side effects.  He reported that erectile 
dysfunction did not affect his usual occupation or daily 
activities.  The Veteran further noted that treatment for 
erectile dysfunction consisted of Viagra or Levitra, which was 
effective 25 percent of the time.

On examination, inspection and palpation of the penis, testicles, 
epididymis, and spermatic cord was normal.  The prostate was 
slightly enlarged, otherwise normal.  There were no fistulas.  
The examiner noted that the specific residuals of the 
genitourinary disease as self reported was erectile dysfunction.  
Testicles were of normal size and consistency.  Sensations and 
reflexes were normal.  Peripheral pulses were normal.  After 
examination the examiner diagnosed erectile dysfunction, under 
treatment; and opined that the erectile dysfunction was secondary 
to the Veteran's type 2 diabetes mellitus.  

The remainder of the medical evidence contained in various VA and 
private treatment records, dated from 2002 to February 2009, does 
not contain evidence of any symptoms inconsistent with that 
contained in the February 2007 VA examination report discussed 
above, so as to change the Board's determination below.
 
As noted above, the Veteran has been awarded SMC due to the loss 
of use of a creative organ, based on erectile dysfunction.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Additional 
compensation to duplicate that benefit may not be awarded.  If 
disabilities overlap in their resulting physical impairment and 
effect on functioning or if multiple diagnoses are assigned for 
the same disability, then evaluation of the same, overlapping 
disability under various diagnoses with multiple ratings is to be 
avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Accordingly, the Board may not award a disability rating based on 
loss of erectile power alone.  That disability is compensated by 
the special monthly compensation based on the loss of use of a 
creative organ.  Further, the examination findings discussed 
above do not show that the erectile dysfunction is manifested by 
symptoms that include deformity of the penis.

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected erectile 
dysfunction associated with diabetes mellitus.  The competent 
medical evidence of record shows the relative manifestations and 
the effects of the Veteran's disability have been fully 
considered and are contemplated in the Rating Schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

A compensable evaluation for the Veteran's erectile dysfunction, 
rated under Diagnostic Code 7522, requires both deformity and 
loss of erectile power.  Having only one or the other is 
insufficient.  Here, the Veteran has loss of erectile power; but 
no deformity of the penis is shown by the medical record, nor 
does he so contend.  Accordingly, the Board finds that the weight 
of the evidence is against a compensable rating for the Veteran's 
erectile dysfunction, based on the absence of penis deformity.  

Further, a staged rating is not indicated in this case, as the 
Board finds that the preponderance of the credible evidence 
demonstrates that during the period on appeal, loss of erectile 
power is shown but penis deformity is not shown.  Fenderson, 12 
Vet. App. at 199.  The Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

An initial compensable rating for erectile dysfunction is denied.


REMAND
 
The Veteran is claiming entitlement to an increased disability 
rating in excess of 20 percent for the service-connected diabetes 
mellitus, and entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.  For the reasons discussed 
below, a remand is necessary for purposes of further development.

At the March 2009 hearing before the undersigned, the Veteran 
testified that his diabetes mellitus had worsened, and presently 
required insulin.  He testified that he was limited in his 
activities and that he was fatigued a lot.  Review of the medical 
records on file shows that at the time of the December 2007 VA 
examination the Veteran was not taking insulin.  

Subsequent to the December 2007 VA examination, VA treatment 
records in 2008 show treatment for diabetes mellitus including 
oral medication.  In December 2008 the Veteran reported 
complaints of poorly controlled diabetes mellitus and 
hypertension, and mixed hyperlipidemia.  He reported that blood 
sugar at home was 120-350 while on maximum dose of metformin and 
glyburide.  At that time the examiner diagnosed diabetes 
mellitus, hypertension, and hyperlipidemia.  The plan was to 
place the Veteran on insulin.  VA treatment records in January 
2009 show treatment of insulin for the Veteran's diabetes 
mellitus.   

In light of this information showing a worsening of the Veteran's 
service-connected diabetes mellitus symptoms, and because the 
Veteran has not undergone a VA examination for this condition 
since December 2007, a new VA examination should be scheduled.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the Veteran was entitled to a new examination after a two year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The Veteran also is claiming entitlement to service connection 
for an acquired psychiatric disorder claimed as PTSD.  Review of 
the claims file shows several psychiatric diagnoses including 
PTSD, as well as dysthymic disorder, amnestic disorder, alcohol 
induced mood disorder, and alcohol dependence by history.

Notably, the law prohibits a grant of direct service connection 
for drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service. Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 
(Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran 
may be granted service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that an alcohol or drug abuse disability is secondary 
to or is caused by a primary service-connected disorder, and that 
it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).

The Veteran contends that service connection is warranted for an 
acquired psychiatric disorder claimed as PTSD.  Service treatment 
records during the Veteran's active duty does not show any 
obvious evidence any psychiatric problems or physical injuries 
potentially referable to the claimed PTSD.  

VA and private treatment records on file are dated from 2002 to 
2009.  These show treatment for various psychiatric 
symptomatology that VA treatment providers have diagnosed to 
include PTSD.  

Thus, there is a current psychiatric diagnosis of PTSD.  
Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. 
§ 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. 
§§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

The record does not show that the Veteran's service included 
"combat with the enemy" as defined above.  None of the 
documents on file contain evidence or claim that the Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  

Nevertheless, effective July 13, 2010, VA amended 38 C.F.R. § 
3.304(f) by liberalizing, in certain circumstances, the 
evidentiary standards for establishing the occurrence of an in-
service stressor for non-combat veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  Prior to that 
amendment, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  
     
The amended version of 38 C.F.R. § 3.304(f)(3), however, 
eliminated the need for stressor corroboration in circumstances 
in which the Veteran's claimed in-service stressor is related to 
"fear of hostile military or terrorist activity."  
Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the Veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

In statements received in October 2006 and in February and May 
2007, the Veteran reported stressors claimed as related to his 
claimed PTSD.  He associated his stressors with his service while 
stationed in Vietnam including Chu Chi. The Veteran reported that 
among the Vietnam war-related stressors: (1) He worked in a 
salvage yard where aircraft that had been shot down was kept, and 
in moving them he would encounter human blood and body part 
fragments of human remains.  (2) While stationed in Chu Chi, 
there were tunnels dug by the North Vietnamese that were used by 
them as a mode of moving around undetected, and one night they 
shot a guard tower guard from a grave yard just one night before 
the Veteran was a guard in that tower.  At that time the Veteran 
witnessed the aftermath of the shooting the night before 
including blood and evidence of human brains scattered over the 
tower.  (3) He witnessed a missile hit a building next to the 
Veteran's building.  (4) He witnessed an airplane crash into the 
compound destroying two buildings.  (5) He witnessed a soldier 
commit suicide.  (6) He witnessed repeated shooting and missile 
firing by a cobra helicopter beyond the fence.  (7) He faced 
small arms firing continually. (8) An airplane crashed into 
barracks killing the copilot, and he participated in finding and 
cleaning up body parts.  (8) He viewed bodies and body parts 
along the road side. 

Review of service personnel records show that the Veteran served 
in Vietnam from January to December 1970 with the 20th 
Transportation Company USARPAC-RVN (U.S. Army Pacific-Republic of 
Vietnam).  His principal duty was Acft Mech (Aircraft mechanic) 
and Acft Turb EngRpm (Aircraft Turbo Engine Repairman).  He was 
awarded the National Defense Service Medal (NDSM), the Vietnam 
Service Medal (VSM) and the Vietnam Campaign Medal (RVNCM).  He 
was not awarded any decorations indicating that he was a "combat 
Veteran," such that his testimony alone could establish the 
occurrence of the claimed in-service stressors.

It is clear that the Veteran contends that his Vietnam-related 
stressors are related to the Veteran's fear of hostile military 
or terrorist activity, specifically with respect to the 
experiences discussed above.  These reported episodes would be 
consistent with witnessing or experiencing events that involved 
actual or threatened death or serious injury.  The Board finds 
that the claimed stressors are consistent with the places, types, 
and circumstances of the Veteran's service in Chu Chi and in 
Vietnam generally, during the period from January 1970 to 
December 1970.  There is no clear and convincing evidence to the 
contrary.  Moreover, the recent clinical psychiatric diagnoses 
include chronic PTSD, mild to moderate.  

Given the foregoing, an examination is required in order for a VA 
psychiatrist or psychologist to provide an opinion on whether the 
claimed stressors are adequate to support a diagnosis of PTSD, 
and whether the Veteran's symptoms are related to the claimed 
stressors.  The examiner should also be asked to provide an 
opinion on the likelihood that any psychiatric disability 
diagnosed is related to the Veteran's periods of active service; 
or in the case of any diagnosed psychosis, became manifest to a 
compensable degree within one year of discharge from service.
 
Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter 
complying with the decision reached in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
Specifically, this letter should advise him 
about the elements to establish secondary 
service connection pursuant to the provisions 
of 38 C.F.R. § 3.310 (2009). 

2.  The AOJ should contact the Veteran and 
request that he provide information as to the 
dates of any treatment received after service 
and dated after February 2009 (date of last 
VA treatment record) for any (1) diabetes 
mellitus related symptomatology, and (2) 
psychiatric disorder.  

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
any private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009).

3.  The AOJ must schedule the Veteran for a 
VA examination by an appropriate specialist 
medical doctor to determine the nature and 
extent of the service-connected diabetes 
mellitus.   

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the examination.  
The examiner should note such review in the 
examination report.  The examiner should 
provide a detailed review of the Veteran's 
current complaints regarding all 
symptomatology associated with or referable 
to the service-connected diabetes mellitus.   

All studies/tests deemed appropriate in the 
medical opinion of the physician examiner 
should be performed.  These should include 
all pertinent studies/laboratory testing, if 
indicated, for evaluation of the service-
connected diabetes mellitus, including for 
complications of diabetes (such as diabetes 
eye tests (diabetic retinopathy), kidney 
tests (diabetic nephropathy), nerve tests 
(diabetic neuropathy), peripheral neuropathy, 
foot complications of nerve damage or poor 
blood flow in the feet, heart and blood 
vessel disease), and for any conditions for 
which the examiner finds diabetes to be an 
etiological risk factor. 

All findings should be set forth in detail in 
the report.  
The report of examination should contain a 
detailed account of objective findings, to 
include appropriate test findings, of all 
manifestations and complications of the 
Veteran's diabetes mellitus found to be 
present.  

The examiner must set forth findings as to 
the nature and extent of any complications of 
the diabetes mellitus constituting separate 
disorders, such as heart and blood vessel 
disease (including coronary heart disease and 
hypertension); nerve damage; kidney damage; 
eye damage (including glaucoma); foot damage; 
or skin and mouth conditions.  

Regarding complications of the Veteran's 
diabetes mellitus, the examiner should 
comment on (1) a past medical history 
contained in a September 2007 VA examination 
report, of bladder cancer diagnosed in about 
2006; and (2) an opinion contained in a 
report of a December 2007 VA examination for 
diabetes mellitus regarding hypertension and 
its relationship to diabetes mellitus.

The examiner must comment on whether the 
Veteran's diabetes mellitus: requires insulin 
(and if so, the number of injections per 
day), a restricted diet, or regulation of 
activities (avoidance of strenuous 
occupational and recreational activities); 
and/or has resulted in any episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a 
diabetic care provider, and if so, the number 
of hospitalizations or visits, respectively, 
in the last year/on a monthly basis.  The 
examiner must comment on whether there has 
been progressive loss of weight and strength 
due to the diabetes mellitus.

The examiner should identify any 
symptomatology which is part of, or arising 
etiologically from, the service-connected 
diabetes mellitus, and comment on the 
severity of such symptomatology.  

The examiner must provide an opinion as to 
the effect the Veteran's service-connected 
diabetes mellitus has on his ability to 
maintain gainful employment.  

Overall, the examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries above, the examiner 
should explain why it is not feasible to 
respond. 

4.  Schedule the Veteran for VA examination 
by a psychiatrist to determine the nature and 
etiology of any acquired psychiatric 
disorder.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should elicit from the Veteran: 
a narrative of his history of relevant 
symptoms during and since service; and any 
stressors (stressful events) he attributes as 
a cause of PTSD, to include a discussion of 
the following stressors already reported by 
the Veteran.

The Veteran has reported the following 
Vietnam war-related stressors: (1) He worked 
in a salvage yard where aircraft that had 
been shot down was kept, and in moving them 
he would encounter human blood and body part 
fragments of human remains.  (2) While 
stationed in Chu Chi, there were tunnels dug 
by the North Vietnamese that were used by 
them as a mode of moving around undetected, 
and one night they shot a guard tower guard 
from a grave yard just one night before the 
Veteran was a guard in that tower.  At that 
time the Veteran witnessed the aftermath of 
the shooting the night before including blood 
and evidence of human brains scattered over 
the tower.  (3) He witnessed a missile hit a 
building next to the Veteran's building.  (4) 
he witnessed an airplane crash into the 
compound destroying two buildings.  (5) He 
witnessed a soldier commit suicide.  (6) He 
witnessed repeated shooting and missile 
firing by a cobra helicopter beyond the 
fence.  (7) He faced small arms firing 
continually. (8) An airplane crashed into 
barracks killing the copilot, and he 
participated in finding and cleaning up body 
parts.  (8) He viewed bodies and body parts 
along the road side.

After review of the medical evidence on file 
of treatment for psychiatric symptomatology, 
as outlined above, and performing such 
examination/studies deemed necessary, the 
examiner should identify any acquired 
psychiatric disorder present to include PTSD.  

For any psychiatric disorder identified, 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that:  
(a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or was 
caused by or aggravated by a service-
connected disability; or
(b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current acquired psychiatric 
disability to service.  

If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate the 
inservice stressor(s) underlying that 
diagnosis; and should provide an opinion 
answering the questions: 
(1) is(are) the claimed stressor(s) 
adequate to support a diagnosis of 
PTSD, and 
(2) are the Veteran's symptoms 
related to the claimed stressor(s)?

5.  After the requested examinations have 
been completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

6.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the October 2008 
statement of the case.  

Readjudicate the claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD and a disability 
rating in excess of 20 percent for diabetes 
mellitus.  If any benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for the Veteran and his representative 
to respond.  Thereafter, return the case to 
the Board for further appellate 
consideration. 

No action by the Veteran is required until he receives further 
notice; however, the veteran is advised that failure to cooperate 
by reporting for examinations, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


